Citation Nr: 1620418	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  15-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION


The Veteran had active service in the Air Force from October 1956 to June 1957 and from June 1961 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his February 2015 VA Form 9 Substantive Appeal, the Veteran requested to appear at a hearing before a member of the Board.  In November 2015, however, the appellant withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  Eligibility to Dependents' Education Assistance was denied because it was found that the evidence did not show the Veteran has a total service-connected disability, permanent in nature.  

Although the issue is phrased as entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35, the Veteran has to have a service connected disability that is total and permanent in nature.  The Veteran is service connected for PTSD, hypertension and erectile dysfunction.  He claims that his health has been deteriorating over the years and that his PTSD symptoms have not improved.  He was last examined for his psychiatric disability in January 2011.  As the RO has referenced that an examination was to be scheduled for April 2016 and it does not appear that such an examination has taken place, the Board finds that a remand is warranted to afford the Veteran an examination to determine the severity of his PTSD.  


To ensure that the record reflects the current severity of his disability and to adequately adjudicate the claim, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  On remand, ongoing VA and private medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record any outstanding VA treatment records related to the Veteran's claim.  

2. Obtain the Veteran's VA Counseling, Evaluation and Rehabilitation folder.

3. Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities.  All attempts to procure such records must be documented in the file.  

4. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his PTSD.  The examiner must be provided access to VBMS and Virtual VA.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his psychiatric disability.  The examiner must specifically address whether the Veteran has total impairment caused by his PTSD that is reasonably certain to continue throughout his lifetime.  A complete rationale should be provided for any opinion expressed.

5. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



